DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are pending in this application.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  

Regarding Claim 1, the limitation “comprising in turn” in Line 4 should be “the power device comprising in turn” in order to clearly claimed the following structure as part of the overall power device and not just the reaction chamber.  This would be in line with the specification and further limitations of Claim 1. For example the limitation “a water reservoir configured to store water, and transfer said the water to the reaction chamber” would not make sense if the reaction chamber comprised the reservoir since just storing water in the reservoir would place the water in the reaction chamber therefore making it unclear how to transfer the water to reaction chamber if it was already stored in a part of the reaction chamber.  

Regarding Claim 3, the limitation “wherein the siphon tube connects the exhaust nozzle, and wherein the external pressure inlet is placed” should be “wherein a portion of the siphon tube is located in the variable pressurization cavity and is connected to the exhaust nozzle, and wherein the external pressure inlet is placed in the variable pressurization cavity” in order to more clearly claim the proper structure.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim 1 recites the limitation “transfer means connecting the reaction chamber to both reservoirs and configured to transmit pressure generated in the reaction chamber to the reservoirs providing the transfer of the water and the alkali element from both reservoirs to the reaction chamber” with supporting structure described in Page 10, Line 30 – Page 11, Line 30.

Claim 4 recites the limitation “heating means configured to heat the alkali reservoir and keep the alkali element at a predetermined temperature” with supporting structure described in Page 7, Lines 9-14 and Page 14, Lines 15-22.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are: 
“Transfer means” in Claims 2 and 3.
“heating means” in claim 5.
Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 6 recites the limitation "the upper part of the reaction chamber" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Further it is unclear what is being determined to be the “upper portion” of the reaction chamber specifically in light of the specification. The specification only describes the exhaust nozzle may be placed at the upper part of the reaction chamber in Page 10, Lines 11-12 but also say in Page 10, Lines 12-13 that is can be placed at the bottom or a side thereof.  Further there is no description of the location of the “upper portion” relative to any other structure thus the drawings cannot be relied upon to determine what is defined to be the upper portion. Further there is no mention of common terms such as “forward” or “aft”.  For the purposes of this examination the limitation will be interpreted as the exhaust nozzle being located at an end of the reaction chamber.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson (U.S. Patent No. 3,158,994), hereinafter Hodgson, in view of Cavalleri (U.S. Pre-grant Publication 2010/0064925), hereinafter Cavalleri, and Chandler (U.S. Patent No. 2,683,963), hereinafter Chandler.

Regarding Independent Claim 1, Hodgson discloses a power device (Figure 1) based on alkali-oxidizer reaction (Column 1, Lines 9-18 – the systems described lithium, which is an alkali metal, and stream/water vapor/oxidizer for combustion), comprising:
a reaction chamber, (the reaction chamber is the chamber that includes the siphon tube, 28, and the combustion chamber, 17 – See annotated figure below for clarification, configured to carry out a chemical reaction between an oxidizer and an alkali element (Column 12, Lines 13-20 and 25-29 – the reaction chamber is the location where a fuel containing lithium and an oxidizer is react to provide combustion), the power device comprising in turn
an exhaust nozzle, 7, configured to exhaust the chemical reaction products generated in the reaction chamber (Column 12, Lines 10-13 – the exhaust nozzle exhausts gases, which are reaction products in the reaction chamber),
a siphon tube, 28, inside the reaction chamber, connected to the exhaust nozzle (the siphon tube, siphons the oxidizer, 25, from the oxidizer reservoir, 25a, that is used to cool the exhaust nozzle, 7, and therefore is connected to the exhaust nozzle), 
an external pressure inlet (Column 12, Lines 44-50 – the external pressure is supplied to the right side of the pistons, 15, 23 and 24, through inlets is the right side of the casing, as shown in Figure 1) configured to transmit pressure to the interior of the reaction chamber (Column 12, Lines 44-50 – the external pressure inlet provides pressure to the pistons which in turn provide fuel and oxidizer into the reaction chamber under pressure, therefore it transmits pressure into the reaction chamber),
an oxidizer reservoir, 25a, configured to store an oxidizer, 25, and transfer the oxidizer to the reaction chamber (the oxidizer is transferred to the reaction chamber through the siphon tube as shown in Figure 1),
an alkali reservoir, 8, configured to store the alkali element (Column 12, Lines 13-20 – the reservoir stores fuel with lithium), and transfer the alkali element to the reaction chamber (Column 12, Lines 44-50 – the reservoir, 8, is connected to the reaction chamber and configured to transfer the lithium/alkali element into the reaction chamber), and
transfer means (15,  16, 19, 23, 26, 28 and 30) connecting the reaction chamber to both reservoirs (the transfer means includes conduits/passageways/injectors, 16, 19, 26, 28 and 30, to connected the reaction chamber to the reservoirs) and configured to transmit pressure to the reservoirs (the pistons, 15 and 23, transmit pressure to the oxidizer and fuel/alkali element to transfer them into the reaction chamber), provided the transfer of the oxidizer and the alkali element from both reservoirs to the reaction chamber (the transfer means include the pistons pressurizing the alkali element and oxidizer such that they flow through the injectors, 19 and 30, into the reaction chamber.

    PNG
    media_image1.png
    303
    787
    media_image1.png
    Greyscale


	Hodgson, as discussed so far, does not explicitly disclose the oxidizer being water; or a nozzle shutter plate sealing the exhaust nozzle and configured to be broken at a predetermined pressure; the transfer means configured to transmit pressure generated in the reaction chamber to the reservoirs.
	However, Hodgson further teaches an appropriate oxidizer to burn with the alkali element is water (Column 1, Lines 14-18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hodgson, as discussed so far, by using water as the oxidizer, as taught by Hodgson, since it has been held that the selection of a known material (in the present case water) based on its suitability for its intended use (oxidizer that is used for combustion with lithium/alkali element) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.
Hodgson does not disclose a nozzle shutter plate sealing the exhaust nozzle and configured to be broken at a predetermined pressure; the transfer means configured to transmit pressure generated in the reaction chamber to the reservoirs.
However, Cavalleri teaches a rocket motor (Title) with a nozzle shutter plate, 145, sealing an exhaust nozzle (Figure 1 – Paragraph 0034 – the plate, 145, seals the nozzle) and configured to be broken at a predetermined pressure (Paragraph 0035 – the plate is configured to be broken at a predetermined pressure).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hodgson by including a nozzle shutter plate sealing the exhaust nozzle and configured to be broken at a predetermined pressure, as taught by Cavalleri, in order to protect the rocket motor from environmental effects, such as humidity and precipitation (Cavalleri – Paragraph 0034).
Hodgson in view of Cavalleri do not disclose the transfer means configured to transmit pressure generated in the reaction chamber to the reservoirs. 
However, Chandler teaches a rocket engine (Figure 1 - Column 1, Lines 1-14) with a reaction chamber, 1, propellant reservoirs, 6 and 7, and a transfer means, 4, 5 and 8, that is configured to transmit pressure generated in the reaction chamber to the reservoirs (Column 3, Lines 27-35 – gases from the reaction chamber, 1, are provided to the reservoirs to transfer the pressure into the reservoirs).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hodgson in view of Cavalleri by replacing the propellant charge used for pressurizing the reservoirs in Hodgson in view of Cavalleri with the pressurization system, as taught by Chandler, resulting in the transfer means being configured to transmit pressure generated in the reaction chamber to the reservoirs in order to have a pressurization means for the reservoirs that does not add any appreciable weight and does not take up any substantial amount of additional space (Chandler – Column 1, Lines 27-34).

Regarding Claim 2, Hodgson in view of Cavalleri and Chandler disclose the invention as claimed and discussed above. 
	Hodgson further discloses the transfer means comprises:
	a first transfer duct, 26, connecting the water/oxidizer reservoir, 25a, to the reaction chamber (Figure 1 – the first transfer duct is connected between the reservoir, 25a, and the reaction chamber, 17) configured to transfer the water/oxidizer from the water reservoir to the reaction chamber (the first transfer duct direct the flow of oxidizer/water from the reservoir to the reaction chamber), and a second transfer duct, (Figure 1 – the ducts that form the tubes, 19, is the second transfer duct) connecting the alkali reservoir, 8, to the reaction chamber (the second transfer duct directs the flow of the alkali from the reservoir into the reaction chamber and therefore connects the two), configured to transfer the alkali element from the alkali reservoir to the reaction chamber (the alkali element flows through the second transfer duct into the reaction chamber),
	a first piston, 23, placed inside the water reservoir (the first piston is inside the water reservoir, 25a) configured to be displaced by means of pressure transmitted by a pressurization device, (Column 12, Lines 44-50 – the piston is displaced by pressure generated by the pressurization device, 22) transferring the water to the reaction chamber through the first transfer duct (Column 12, Lines 44-59 – the displacement of the first piston causes pressurization of the water/oxidizer in the reservoir and flow through the first transfer duct, 26, to the reaction chamber),
	and a second piston, 15, placed inside the alkali reservoir (the second piston is inside the alkali reservoir, 8) configured to be displaced by means of pressure transmitted by a pressurization device, (Column 12, Lines 44-50 – the piston is displaced by pressure generated by the pressurization device, 22) transferring the alkali element to the reaction chamber through the second transfer duct (Column 12, Lines 44-59 – the displacement of the second piston causes pressurization of the alkali element in the reservoir and extrusion through the second transfer duct to the reaction chamber).
Further Chandler discloses a first pressure transmitting duct (Figure 1 - the branch pipe, 5, that connects the pipe, 4, and the oxidizer tank, 7, is the first pressure transmitting duct) connecting the reaction chamber to the oxidizer reservoir (Column 3, Lines 27-35 – the first pressure transmitting duct provides gases from the reaction chamber, 1, to the oxidizer reservoir and thus connects the two), configured to transmit the pressure generated in the reaction chamber to the oxidizer reservoir  (Column 3, Lines 27-35 – gases from the reaction chamber, 1, are provided to the oxidizer reservoir to transfer the pressure into the reservoir), and a second pressure transmitting duct (Figure 1 - the branch pipe, 5, that connects the pipe, 4, and the fuel reservoir, 6, is the second pressure transmitting duct) connecting the reaction chamber to the fuel reservoir (Column 3, Lines 27-35 – the first pressure transmitting duct provides gases from the reaction chamber, 1, to the fuel reservoir and thus connects the two), configured to transmit the pressure generated in the reaction chamber to the fuel reservoir  (Column 3, Lines 27-35 – gases from the reaction chamber, 1, are provided to the fuel reservoir to transfer the pressure into the reservoir).
Thus the combination of Hodgson in view of Cavalleri and Chandler, as discussed above replaced the pressurization device of Hodgson with the pressurization system of Chandler and would result in the first pressure transmitting duct connecting the reaction chamber to the water/oxidizer reservoir, the second pressure transmitting duct connecting the reaction chamber to the alkali/fuel reservoir, and the first piston displaced by means of the pressure transmitted by the reaction chamber through the first pressure transmitting duct, and the second piston displaced by means of the pressure transmitted by the reaction chamber through the second pressure transmitting duct. Thus the limitations of Claim 1 are disclosed by the combination of Hodgson in view of Cavalleri and Chandler.

Regarding Claim 4, Hodgson in view of Cavalleri and Chandler disclose the invention as claimed and discussed above. Hodgson further discloses heating means configured to heat the alkali reservoir and keep the alkali element at a predetermined temperature (Column 1, Lines 38-44 and Column 12, Lines 36-43 and 67-73 – the thermite charge, 35, provides initial heat to heat the alkali element such that it flows readily under pressure but does not melt and after operation in the reaction chamber is started heat is transferred back through the die, 16, to heat the alkali element; thus the structure of the thermite charge and the die provide equivalent structure to that described in the specification as it performs the function of heating the alkali reservoir and keeps the alkali element at a predetermined temperature, i.e. not melted but flows readily under pressure).
	
	Regarding Claim 6, Hodgson in view of Cavalleri and Chandler disclose the invention as claimed and discussed above. Hodgson further discloses the exhaust nozzle is placed at one end of the reaction chamber (Figure 1 – the exhaust nozzle, 7, is shown to be at one end of the reaction chamber).

	Regarding Claim 7, Hodgson in view of Cavalleri and Chandler disclose the invention as claimed and discussed above. Hodgson further discloses the siphon tube is placed along the entire length of the reaction chamber (the siphon tube, 28, is along the entire lateral length of the reaction chamber, 17, as shown in Figure 1).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The limitations “a first injector placed on the top base of the reaction chamber connecting the water reservoir to the reaction chamber”, “a second injector placed on the top base of the reaction chamber connecting the alkali reservoir to the reaction chamber”, “a variable cylindrical cavity placed over the reaction chamber including both reservoirs”, “a variable pressurization cavity placed of the variable cylindrical cavity”, “wherein the siphon tube connects the exhaust nozzle” and “orifices placed in the portion of heh siphon tube located in the variable pressurization cavity, configured to transmit the pressure generated in the reaction chamber to the variable pressurization cavity” along with the remaining limitations of Claim 3 are not taught or fairly suggested in the prior art of record. 
Hodgson shows in Figure 19 a fuel reservoir, 463, and the reaction chamber, 496, being within a cylindrical cavity but does not show an oxidizer/water reservoir or “a variable pressurization cavity placed of the variable cylindrical cavity”, “wherein the siphon tube connects the exhaust nozzle” and “orifices placed in the portion of heh siphon tube located in the variable pressurization cavity, configured to transmit the pressure generated in the reaction chamber to the variable pressurization cavity”.
Oda (U.S. Patent No. 3,991,559) shows a system with an alkali reservoir, 3, and a central piston, 6, where the reaction chamber, 2, and the alkali reservoir are both located in the cylindrical cavity of the housing, 1b, but does not show the water reservoir being located within the cylindrical cavity or a siphon tube connected to the exhaust nozzle with holes in the variable pressurization cavity, 7.  Further, it is noted that the piston moves under the pressure provided by incoming water through the port, 8, to the variable pressurization cavity before the water is provided to the reaction chamber.  Therefore it would not be obvious to add a siphon tube with orifices to transfer pressure from the reaction chamber to the variable pressurization cavity since the necessary water for operation passes through the variable pressurization cavity.

The limitations “the heating means comprise a tank having oil at a predetermined temperature, in which the alkali reservoir is submerged” along with the remaining limitations of Claim 5 are not taught or fairly suggested in the prior art of record. 

Hodgson shows the heating means being located at the end of the alkali reservoir next to the reaction chamber but does not show the heating means being a tank having oil at a predetermined temperature, in which the alkali reservoir is submerged.  Further it would not be obvious to one of ordinary skill to have modified the invention of Hodgson to be submerged in a tank of oil as the alkali reservoir is already heated by the connection to the reaction chamber and is housed within the water reservoir and to submerge the alkali reservoir would require separating it from the other structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741